Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (the “Amendment”), is entered into
on this 4th day of March, 2013, by and between Nature’s Sunshine Products, Inc.,
a Utah Corporation, having its principal place of business in Lehi, Utah (“the
Company” or “NSP”), and Gregory L. Probert (“Executive”).

 

A.            The Company and Executive entered into that Employment Agreement
dated June 16, 2011 (the “Agreement”).

 

B.            The Company and Executive now desire to amend certain provisions
of the Agreement to properly reflect Executive’s appointment as Interim Chief
Executive Officer and Executive Chairman of the Company, effective April 1, 2013
(the “Effective Date”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive hereby amend the
Agreement and agree as follows:

 

1.     Positions and Duties.  Section 1.1 of the Agreement is hereby amended in
its entirety to read as follows:

 

Executive will serve as the Interim Chief Executive Officer and Executive
Chairman and in such capacity will formally report to the Company’s Board of
Directors (the “Board”).  All duties or services required of Executive hereunder
shall be consistent with his title, status, and position with the Company. 
Executive shall devote his good faith efforts and dedicate substantially all of
his business time and services to the Company hereunder.  Executive shall also
assist the Company in identifying and recruiting a new Chief Executive Officer. 
In the performance of his duties, but in all events subject to Section 1.3
below, Executive shall abide by the Company’s Code of Conduct and any other
applicable Company policies or procedures made known to him (including, without
limitation, those contained in the Company’s employee handbook or manual), and
shall comply with any and all applicable laws, including but not limited to
insider trading/reporting requirements.  Executive agrees to relinquish the
position of Interim Chief Executive Officer upon the appointment by the Board of
a new Chief Executive Officer.

 

2.     Place of Performance.  Section 1.2 of the Agreement is hereby amended in
its entirety to read as follows:

 

Executive shall perform his services hereunder at the Company’s executive
offices in Lehi, Utah, or elsewhere as designated by the Board; provided,
however, Executive will be required to undertake temporary travel from time to
time as reasonably required for or in connection with the Company’s business
purposes.

 

--------------------------------------------------------------------------------


 

3.     Base Salary.  As of the Effective Date of this Amendment, Executive’s
annual salary shall be $525,000.  All other provisions of Section 2.1 of the
Agreement shall remain in full force and effect.

 

4.     Residence.  Executive shall make a good faith and reasonable effort to
acquire long-term housing, at the Company’s expense, within 50 miles of the
Company’s executive offices in Lehi, Utah.

 

5.     Employee Benefits.  Section 2.3 of the Agreement is hereby amended in its
entirety to read as follows:

 

Executive will be eligible to participate in retirement/savings, health
insurance, term life insurance, long term disability insurance and other
employee benefit plans, policies or arrangements maintained by the Company for
its employees generally and, at the discretion of the Board, in incentive plans,
stock option plans and change in control severance plans maintained by the
Company for its executives, if any, subject to the terms and conditions of such
plans, policies or arrangements.

 

6.     Stock Options.  On the Effective Date of this Amendment, the Company
shall grant to Executive an option (the “Option”) to purchase 25,000 shares of
NSP common stock under the Company’s Stock Incentive Plan (the “Plan”).  The
Option will have an exercise price per share equal to the closing price of NSP
common stock on the Effective Date and the Option will become fully vested and
exercisable on the one-year anniversary of the Effective Date of this Amendment,
provided Executive continues in employment with the Company through such date. 
The other standard terms for options granted under the Plan will apply to the
Option.  In addition to the Option, Executive will be eligible to receive a
grant of an option in 2013 to purchase 100,000 shares of NSP common stock under
the Plan upon terms and conditions uniformly applicable and no less favorable
than those offered to any other executive employee of the Company.

 

7.     Termination by Executive.  Section 5.2 of the Agreement is hereby amended
in its entirety to read as follows:

 

Executive may terminate his employment for Good Reason or at any time without
Good Reason; provided that any such termination by Executive without Good Reason
shall require Executive’s provision to the Company of not less than thirty (30)
days’ advance written notice of any such termination without Good Reason.  For
purposes of this Agreement, Executive’s termination for Good Reason will be
deemed to occur if (i) without Executive’s express written consent, there is
either (a) a material breach by the Company of any material obligation owed to
Executive under the terms of this Agreement, (b) a change in Executive’s title
or position to one of lesser stature and with materially less authority, duties
or responsibility, (c) a change in Executive’s reporting such

 

2

--------------------------------------------------------------------------------


 

that Executive is required to report to an office or any governing body of the
Company at a lower level and with materially less authority, duties or
responsibilities than the Board, or (d) Executive no longer serves as a member
of the Board for any reason other than Executive’s resignation or removal for
Cause; (ii) Executive provides written notice of the occurrence of such event to
the Company within sixty (60) days of the onset of such occurrence; (iii) the
Company fails to cure or rectify and remove such occurrence within thirty (30)
days after receipt of such notice from Executive, and (iv) Executive terminates
his employment with the Company within thirty (30) days following the expiration
of such cure period.  Notwithstanding anything to the contrary in this
Section 5.2, Executive acknowledges that his role as interim Chief Executive
Officer is inherently temporary and the appointment by the Company of a new
Chief Executive Officer, and Executive’s relinquishment of the interim Chief
Executive Officer position, will not constitute a termination of the Executive
by the Company or grounds for termination by the Executive for Good Reason as
long as the Executive continues in his role as Executive Chairman.

 

8.     Continued Effectiveness of Agreement.  Except as expressly set forth
above, the Agreement, as amended, shall continue in full force and effect in
accordance with its terms.  In the event of any conflict between this Amendment
and the Agreement, the provisions of this Amendment shall govern.  Each party
hereto represents and warrants to the other that this Amendment has been duly
authorized, executed and delivered by or on behalf of such party.

 

9.     Effective Date of Amendment.  This Amendment and the terms contained
herein shall be deemed effective as of the Effective Date.

 

(signature page follows)

 

3

--------------------------------------------------------------------------------


 

COMPANY:

 

EXECUTIVE:

 

 

 

 

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

GREGORY L. PROBERT

 

 

 

 

 

 

By:

/s/ Stephen M. Bunker

 

/s/ Gregory L. Probert

 

 

 

 

Name:

Stephen M. Bunker

 

 

 

 

 

 

Title:

Executive Vice President, Chief Financial

 

 

 

Officer and Treasurer

 

 

 

4

--------------------------------------------------------------------------------